           Case 4:20-cv-00504-DCB Document 1 Filed 11/13/20 Page 1 of 5




 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: JBarker@mcrazlaw.com
 5         GGarcia@mcrazlaw.com
 6   By:    J. Emery Barker, # 1151
 7          Guadalupe Garcia, # 035602
            12236-2/gmg
 8
     Attorneys for Plaintiff Ashley Applebee
 9
10
                              UNITED STATES DISTRICT COURT
11
12                                   DISTRICT OF ARIZONA

13   Ashley Applebee, individually and as
     Personal Representative for the Estate of       No.
14   Donald Joseph Applebee Jr.,
15                                                   COMPLAINT
                      Plaintiff,
16
17   vs.

18   ASARCO LLC
19                    Defendant.
20
21          Plaintiff Ashley Applebee (“Ashley”), Individually and as Personal Representative

22   for the Estate of Donald Joseph Applebee Jr., by and through undersigned counsel, for her

23   Complaint against Defendant, ASARCO LLC (“ASARCO”), states as follows:

24                          PARTIES, JURISDICTION, AND VENUE
25          1.    Ashley is a single woman and resident of the State of Ohio, and she is the
26   Personal Representative of the Estate of Donald Joseph Applebee Jr. (the “Estate”).
          Case 4:20-cv-00504-DCB Document 1 Filed 11/13/20 Page 2 of 5




 1          2.      ASARCO is a Delaware Limited Liability Company with its principle place of
 2   business in Pima County, Arizona. ASARCO is authorized to and conducts business in
 3   Arizona.
 4          3.      This is an action filed pursuant to the Employee Retirement Income Security
 5   Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a)(3), asserting claims for breach of fiduciary
 6   duties seeking equitable relief and damages.
 7          4.      This Court has subject matter jurisdiction over this action pursuant to 28
 8   U.S.C. § 1331 because it is a civil action arising under the laws of the United States, and
 9   pursuant to ERISA, 29 U.S.C. § 1132(e)(1), which provides for federal jurisdiction of
10   actions brought under Title I of ERISA.
11          5.      This Court has personal jurisdiction over the Defendants because they are
12   headquartered and transact business in the United States and ERISA provides for nationwide
13   service or process. 29 U.S.C. § 1132(e)(2). The district courts of the United States have
14   jurisdiction, without respect to the amount in controversy or the citizenship of the parties, to
15   grant the relief provided for under ERISA. 29 U.S.C. § 1132(f).
16          6.      Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2) because
17   violations of ERISA occurred in this District. Venue is also proper in this District pursuant
18   to 28 U.S.C. § 1391 because the Defendant conducts business in this District and a
19   substantial part of the events or omissions giving rise the claims asserted herein occurred
20   within this District.
21                                  GENERAL ALLEGATIONS
22          7.      Ashley’s Father, Donald Joseph Applebee Jr. (“Donald”), was employed by
23   ASARCO until the Spring of 2019. During Donald’s employment with ASARCO, Donald
24   participated in an employee benefits plan offered by ASARCO which included a life
25   insurance plan.
26


                                                    2
          Case 4:20-cv-00504-DCB Document 1 Filed 11/13/20 Page 3 of 5




 1          8.      On or about May 5, 2019, upon information and belief, Donald went to
 2   ASARCO to sign paperwork related to his employment benefits.
 3          9.      On or about May 27, 2019, Donald died in Pima County, State of Arizona.
 4          10.     Sometime in the Spring of 2019, Donald’s employment with ASARCO
 5   terminated and, upon information and belief, his group life insurance coverage was set to
 6   terminate on or about May 31, 2019.
 7          11.     After Donald’s death, Plaintiff contacted ASARCO for information pertaining
 8   to Donald’s termination and his life insurance policy.
 9          12.     Despite repeated demand, ASARCO has refused to provide Plaintiff with
10   Donald’s employment termination date or other information or documentation pertaining to
11   Donald’s life insurance benefits including the insurance carrier at the time of Donald’s
12   termination.
13          13.     Upon information and belief, the life insurance policy had a conversion
14   principle that allowed Donald to convert his group policy into an individual policy as long
15   as the paperwork was completed and returned within a certain amount of time from the date
16   he lost group coverage.
17          14.     Upon information and belief, Donald attempted to complete the conversion
18   paperwork prior to his group life insurance coverage lapsing. However, the paperwork
19   Donald initiated was for Liberty Life Assurance Company of Boston (“Liberty Mutual”).
20          15.     Liberty Mutual has informed Plaintiff that their policy with ASARCO was not
21   active until July 1, 2019.
22
            16.     ASARCO has refused all demands to inform Plaintiff who their life insurance
23
     carrier was at the time of Donald’s termination.
24
25
26


                                                   3
          Case 4:20-cv-00504-DCB Document 1 Filed 11/13/20 Page 4 of 5




 1                                          COUNT 1
         (Violation of 29 U.S.C. § 1132(a)(3); Claim for Life Insurance Benefits Against
 2                                    Defendant ASARCO)
 3          17.    Under 29 U.S.C. § 1132(a)(3), a civil action may be brought by a “participant,
 4   beneficiary, or fiduciary (A) to enjoin any act or practice which violates any provision of
 5   this subchapter or the terms of the plan, or (B) to obtain other appropriate equitable relief (i)
 6   to redress such violations or (ii) to enforce any provisions of this subchapter or the terms of
 7   the plan.”
 8          18.    Upon information and belief, Donald was entitled to receive written notice of
 9   his right to apply for conversion insurance. Upon information and belief, notice had to be
10   given within certain time periods.
11          19.    Upon information and belief, ASARCO is the Plan Administrator. As Plan
12   Administrator, ASARCO is a fiduciary within the meaning of ERISA.
13          20.    29 U.S.C. § 1104(a)(1), provides that a fiduciary shall discharge his duties
14   with respect to a plan solely in the interest of the participants and beneficiaries and for the
15   exclusive purpose of providing benefits to participants and beneficiaries and defraying the
16   reasonable expenses of administering the plan, and with the care, skill, prudence and
17   diligence under the circumstances then prevailing that a prudent man acting in a like
18   capacity and familiar with such matters would use in the conduct of an enterprise of a like
19   character and with like aims. Duties must also be discharged in accordance with the
20   documents and instruments governing the plan.
21          21.    ASARCO failed to give Donald any of the requisite information about his life
22   insurance coverage to which he was entitled. ASARCO materially misled Donald
23   concerning his life insurance coverage; did not provide him with the requisite forms for
24   conversion; and otherwise breached their affirmative duties.
25
26


                                                    4
          Case 4:20-cv-00504-DCB Document 1 Filed 11/13/20 Page 5 of 5




 1          22.     Donald and Plaintiff detrimentally relied upon ASARCO as Plan
 2   Administrator and fiduciary to uphold their responsibilities and provide them with all of the
 3   requisite information and documentation concerning life insurance coverage.
 4          23.     Upon information and belief, as a result of ASARCO’s breach of its fiduciary
 5   duties, no conversion policy was in place and Plaintiff failed to receive his benefits.
 6          24.     Plaintiff has been damages in the amount of the life insurance policy proceeds
 7   that she should have received.
 8          25.     Under 29 U.S.C. § 1132(g), the court in its discretion may allow a reasonable
 9   attorneys’ fee and costs of the action be awarded to the filing beneficiary. Plaintiff is
10   seeking payment of her attorneys’ fees and costs in having to file this suit.
11
                                       PRAYER FOR RELIEF
12
            WHEREFORE, Plaintiff prays that judgment be entered against Defendants, and
13
     requests that the Court award the following relief:
14
            A.      Award, declare, or otherwise provide Plaintiff all relief under ERISA 29
15
     U.S.C. § 1132(a), and/or any other applicable law that the court deems proper and such
16
     appropriate monetary and equitable relief as the Court may order, including damages;
17
            B.      Award to Plaintiff her attorneys’ fees and expenses as provided by ERISA 29
18
     U.S.C. § 1132(g), and/or other applicable law or doctrine; and
19
     Award pre-judgment and post-judgment interest.
20
            DATED: November 13, 2020
21                                              MESCH CLARK ROTHSCHILD
22
23                                              By:       /s/ J. Emery Barker
                                                          J. Emery Barker
24
                                                          Guadalupe Garcia
25                                                        Attorneys for Plaintiff
     27S3995.DOCX
26


                                                      5
